CANTY, J.
(dissenting).
I concur in the foregoing opinion, except so far as it holds that the redemption is valid regardless of the fact that the assignments of the judgment on which the redemption was made were never filed in the proper office, and this judgment was afterwards sold on execution against the original judgment creditor. I concede that the redemption was made in strict compliance with G. S. 1894, §§ 6042, 6044, and was valid when made, although the assignments of the judgment were not filed in the clerk’s office as required by section 5431. But it does not follow from this that the redemption must always have remained valid. The redemption might be valid when made, and yet be subject to subsequent avoidance if the redemptioner did not protect his title by complying with section 5431. If the agreement to extend the time to redeem had not been made, so that, as between plaintiff and the mortgagee, the title would have passed to the latter, plaintiff would not have had any interest which would entitle him to attack the redemption, because it would then be immaterial to him whether the mortgagee or the redemptioner was the owner of the land. But, by reason of the agreement to extend the time to redeem, plaintiff has an interest which entitles him to attack the judgment creditor’s redemption. Section 5431 provides:
“The instrument of assignment of any such judgment shall be filed in the court rendering the judgment, with the files in the action, and an entry thereof shall be made upon the docket; and until so filed, any such assignment shall be void as against creditors levy*392ing upon or attaching the same, and as against subsequent purchasers in good faith for value.”
This section is a recording act or registry law, and, like all such laws, it provides that the party who is to blame must suffer. The very reason why he must suffer is that he is to blame in failing to comply with the law. But this plaintiff, the judgment debtor, is not guilty of any failure to comply with this law, while the redemptioner is; and this is the first time I have ever known it to be held, under such a law, that the party who is not guilty must suffer, while the party who is guilty must not suffer.
It cannot be questioned that by reason of the failure of the redemptioner to file the assignments of the judgment a subsequent purchaser of it, in good faith, from Dowling could compel plaintiff to pay it again. Plaintiff has paid it again to the purchaser at the execution sale. If the latter was a purchaser in good faith, for value, without notice, plaintiff was bound so to pay it, and, according to the position of the majority, was, without any fault of his own, bound to pay it twice. Can.the legislature enact a statute which will in this manner deprive a person of his property without due process of law? It is immaterial whether it is done by one statute, or, as in this case, by the combination of two statutes. True, the plaintiff may perhaps recover back from one what he is compelled to pay the other. But can the legislature provide that A. may thus forcibly borrow the money or property of B., when B. is without fault?
It is not necessary here to determine whether the effect which the majority opinion gives to these sections of the statute renders them unconstitutional, as it seems to me that no such unreasonable effect should be given them in any event. This is not a case where one of two innocent persons must suffer by the act of a third, etc., but the case is much stronger. It is a case where either the innocent party or the guilty party must suffer, and, as between these two, it ought not to be difficult to decide the matter.
MITCHELL, J.
As Justice CANTY bases his dissent upon the proposition that, by reason of the failure of the redemptioner to file the assignments *393of the judgment, a subsequent purchaser of it in good faith could compel plaintiff to pay it again, I do not wish my assent to that proposition to be inferred from the fact that it is not considered or referred to in the opinion of the court.